Exhibit Common Stock Purchase Warrant (Hunter M.A. Carr) THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED, ANDMAY NOT BE TRANSFERRED OR SOLD UNLESS PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR AN AVAILABLE EXEMPTION FROM REGISTRATION. NumberWA001 1,050,000 Warrant EXERCISABLE FROM 9:00 A.M., NEW YORK TIME, ON JUNE 1, 2007, UNTIL 5:00 P.M., NEW YORK TIME, JUNE 1, 2011 The Mint Leasing, Inc. INCORPORATED UNDER THE LAWS OF THE STATE OF NEVADA This certifies thatHUNTER M.A. CARR is the owner ofONE MILLION FIFTY THOUSAND AND 00/100 WARRANTS,
